         Case 2:20-cr-00004-RFB-VCF Document 29 Filed 04/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 1223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Brenda Tolentino-Estrada

 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                                Case No. 2:20-cr-004-RFB-VCF

11                  Plaintiff,                           STIPULATION FOR EXTENSION OF
                                                           TIME TO FILE DEFENDANT’S
12          v.
                                                          REPLY TO THE GOVERNMENT’S
13   BRENDA TOLENTINO-ESTRADA,                              RESPONSE TO MOTION TO
                                                                   SUPPRESS
14                  Defendant.                                    (First Request)
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17   Trutanich, United States Attorney, and Travis Leverett, Assistant United States Attorney,
18   counsel for the United Stated of America, and Rene L. Valladares, Federal Public Defender,
19   and Heidi Ojeda, Assistant Federal Public Defender, counsel for Brenda Tolentino-Estrada, that
20   the reply to the Government’s response to motion to Suppress currently due on April 7, 2020,
21   be vacated and continued and reset for April 21, 2020.
22          This Stipulation is entered into for the following reasons:
23          1.      The Government recently produced additional discovery and defense counsel
24   needs additional time to review and discuss with her client.
25          2.      Defense is seeking additional time to file a reply to the Government’s response.
26          3.      The defendant is not in custody and agrees with the need for the continuance.
         Case 2:20-cr-00004-RFB-VCF Document 29 Filed 04/14/20 Page 2 of 3




 1          4.      The parties agree to the continuance and extension of time.
 2          5.      Additionally, denial of this request for continuance could result in a miscarriage
 3   of justice. The additional time requested by this Stipulation is excludable in computing the time
 4   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 5   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
 6   Section 3161(h)(7)(B)(i), (iv).
 7
 8          This is the first request for an extension of time.
 9          DATED this 6th day of April 2020.
10
11    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
12
13       /s/ Heidi Ojeda                                 /s/ Travis Leverett
      By_____________________________                  By_____________________________
14    HEIDI OJEDA                                      TRAVIS LEVERETT
      Assistant Federal Public Defender                Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:20-cr-00004-RFB-VCF Document 29 Filed 04/14/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-cr-004-RFB-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     BRENDA TOLENTINO-ESTRADA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the brief currently due on Tuesday,

11   April 7, 2020, be filed and continued to Tuesday, April 21, 2020.

12                     14thof April 2020.
            DATED this ___

13
14                                               ____________________________________
                                                 RICHARD F. BOULWARE, II
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
